DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, the independent Claim 1 recites a compound including a ligand according to Formula 1-1 wherein “the sum of k11 to k13 is 1 or greater.” That is to say, the ligand according to Formula 1-1 (reproduced below) must include at least one –CN group on the benzene and/or carbazole ring. 

Instant Formula 1-1: 
    PNG
    media_image1.png
    335
    517
    media_image1.png
    Greyscale

	However, the instant Claim 15 includes structures such as Compounds 177-180, 210, and 226 which do not include a –CN group on either the benzene or the carbazole ring of their tetradentate ligand (see, for example, Compound 177 below). The inclusion of said compounds renders the claim indefinite because it is unclear if they are intended to be structures according to Formula 1-1 of the independent claim and, if so, how they meet the limitations of the instant claim. 
Instant Compound 177: 
    PNG
    media_image2.png
    217
    180
    media_image2.png
    Greyscale


	For purposes of examination herein, it will be assumed that the compounds at issue are not present in the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 15, the independent Claim 1 recites a compound including a ligand according to Formula 1-1 wherein “the sum of k11 to k13 is 1 or greater.” That is to say, the ligand according to Formula 1-1 must include at least one –CN group on the benzene and/or carbazole ring. As discussed above with respect to the rejection of Claim 15 under 35 USC § 112(b), the instant Claim 15 includes structures such as Compounds 177-180, 210, and 226 which do not include a –CN group on either the benzene or the carbazole ring of their tetradentate ligand. Accordingly, Claim 15 is regarded to be of improper dependent form as it fails to include all of the limitations of the claim upon which it depends. 
	
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.














Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2019/0119312 A1).
Regarding Claims 1-3 and 10-11, Chen teaches organometallic compounds according to a general Formula 1 which are useful as emitters in OLED applications (see [0016]-[0018] & Abstract). Chen teaches a multitude of specific embodiments of structures according to Formula 1 in the table starting on Pg. 8 (see [0075]) including the following which are structures according to the instant claims: Pt(LA571)(LB13) (Compound 15211), Pt(LA7201)(LB111) (Compound 739201), Pt(LA7201)(LB1041) (Compound 7620001), and Pt(LA7201)(LB4732) (Compound 34630801).  





         15211:

    PNG
    media_image3.png
    200
    249
    media_image3.png
    Greyscale





        
         739201:

    PNG
    media_image4.png
    184
    244
    media_image4.png
    Greyscale




      7620001:

    PNG
    media_image5.png
    177
    256
    media_image5.png
    Greyscale




     34630801:

    PNG
    media_image6.png
    196
    229
    media_image6.png
    Greyscale



As an example, Compound 15211 is reproduced below for comparison to Formulae 1 and 1-1 of the instant claims. 

Instant: 
    PNG
    media_image7.png
    589
    643
    media_image7.png
    Greyscale
  Chen’s 15211: 
    PNG
    media_image8.png
    198
    251
    media_image8.png
    Greyscale


As seen from the structures above, Compound 15211 is a compound according to the instant claims as follows:
M11 is Pt
L11 is a ligand represented by Formula 1-1 & n11 is 1
n12 is 0
A11 is a C7 heterocyclic group (a benzimidazole) & Y11 is C
T11 is O
k11 is 1 & k12 to k13 are each 0
E11 to E13 are each independently hydrogen
R11 is an unsubstituted C1 alkyl group (a methyl) & b11 is 1
R14 is an unsubstituted C4 alkyl group (a tert-butyl)
R12-R13 and R15 are each hydrogen
*1 to *4 each independently indicate a binding site to M11
L12, R16-R17, and Q1-Q3 are not required to be present

Regarding Claim 4, Chen teaches the organometallic Compounds 15211, 739201, 7620001, and 34630801 according to Formulae 1 & 1-1 of Claim 1 above wherein the ring A11 is a benzimidazole carbene. A11 is also a ring according to Formula 2-37 of the instant claim wherein R23 is an unsubstituted C1 alkyl group (a methyl) and X24 to X27 are each C(R24) to C(R27) respectively wherein R24-R27 are each hydrogen. 

Instant: 
    PNG
    media_image9.png
    137
    132
    media_image9.png
    Greyscale
  Chen’s 15211: 
    PNG
    media_image8.png
    198
    251
    media_image8.png
    Greyscale


Regarding Claims 5-6, Chen teaches the Compounds 15211, 739201, 7620001, and 34630801 according to Formulae 1 & 1-1 of Claim 1 above. The benzene moiety of Compound 15211 is a ring according to Formula 3-3 of the instant claim wherein E11a & E11c are each hydrogen. 

Instant: 
    PNG
    media_image10.png
    152
    125
    media_image10.png
    Greyscale
  Chen’s 15211: 
    PNG
    media_image8.png
    198
    251
    media_image8.png
    Greyscale


Regarding Claims 7-8, Chen teaches the organometallic Compounds 15211, 739201, 7620001, and 34630801 according to Formulae 1 & 1-1 of Claim 1 above. The carbazole moiety of Compound 15211 is a ring according to Formula 4-1 of the instant claim wherein E12a-E12b & E13a-E13d  are each hydrogen. 

Instant: 
    PNG
    media_image11.png
    214
    210
    media_image11.png
    Greyscale
  Chen’s 15211: 
    PNG
    media_image8.png
    198
    251
    media_image8.png
    Greyscale


Regarding Claim 9, Chen teaches the organometallic Compounds 15211, 739201, 7620001, and 34630801 according to Formulae 1 & 1-1 of Claim 1 above. As discussed above with respect to Claims 5-8, the benzene moiety of Compound 15211 is a ring according to Formula 3-3 and the carbazole moiety of Compound 15211 is a ring according to Formula 4-1. 

Regarding Claim 12, Chen teaches the organometallic Compounds 15211, 739201, 7620001, and 34630801 according to Formulae 1 & 1-1 of Claim 1 above. Compound 15211 is also a compound according to Formula 1-11 as seen from the structures below wherein the variables are as defined above with respect to Formulae 1 & 1-1. 

Instant: 
    PNG
    media_image12.png
    230
    310
    media_image12.png
    Greyscale
  Chen’s 15211: 
    PNG
    media_image8.png
    198
    251
    media_image8.png
    Greyscale


Regarding Claim 13, Chen teaches the organometallic Compound 15211 according to Formula 1-11 of Claim 12 above wherein the ring A11 is a benzimidazole carbene. A11 is also a ring according to Formula 2-37 of the instant claim as described above with respect to Claim 4.

Regarding Claim 14, Chen teaches the organometallic Compounds 15211 according to Formulae 1 & 1-1 of Claim 1 above. Compound 15211 is also a compound according to 

Instant: 
    PNG
    media_image13.png
    227
    306
    media_image13.png
    Greyscale
   Chen’s 15211: 
    PNG
    media_image8.png
    198
    251
    media_image8.png
    Greyscale


	Regarding Claim 15, Chen teaches the organometallic Compounds 15211, 739201, 7620001, and 34630801 according to Formulae 1 & 1-1 of Claim 1 above. Compounds 15211, 739201, 7620001, and 34630801 are equivalent to Compounds 1, 8, 2, and 5 of the instant claim, respectively. See, for example, Compound 15211 and instant Compound 1 below. 

Instant: 
    PNG
    media_image14.png
    288
    308
    media_image14.png
    Greyscale
   Chen’s 15211: 
    PNG
    media_image8.png
    198
    251
    media_image8.png
    Greyscale


	Regarding Claim 20, although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Chen teaches the organometallic Compounds 15211, 739201, 7620001, and 34630801 according to Claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0119312 A1) as applied to Claim 1 above.
Regarding Claims 16-19, Chen teaches the organometallic Compounds 15211, 739201, 7620001, and 34630801 according to Formulae 1 & 1-1 of Claim 1 above. Chen suggests that organometallic compounds such as those described above, which are compounds according to their general Formula 1, are useful as emitters in OLED applications (see [0016]-[0018] & Abstract). Likewise, Chen teaches an organic light-emitting device (see Fig. 1) 
Regarding the emissive layer, Chen suggests that the emissive layer may include a host as well as their inventive compounds as dopant (see [0089]-[0090]). That is to say, the host is in an amount greater than an amount of the organometallic compound. Chen does not explicitly teach an OLED including Compound 15211, 739201, 7620001, or 34630801 as the dopant in the emissive layer. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the OLED using Chen’s compounds such as Compound 15211, 739201, 7620001, or 34630801 above as the dopant in the emission layer because one of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results. See MPEP § 2143(A).










In the event it is determined that Chen does not disclose the compounds described above with sufficient specificity, the following rejection is set forth: Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0119312 A1), and further in view of Kawabe et al. (US 2016/0315273 A1). 
Regarding Claims 1-3 and 10-11, Chen teaches organometallic compounds according to a general Formula 1 which are useful as emitters in OLED applications (see [0016]-[0018] & Abstract). Chen suggests that their inventive compounds show high PLQYs and short excited state lifetimes which indicates that they are very efficient emitters (see [0236]). Chen teaches a multitude of specific embodiments of structures according to Formula 1 in the table starting on Pg. 8 (see [0075]) wherein the left-hand and right-hand ligands are selected, along with select substituents, to yield a platinum complex Pt(LAY)(LBZ) (see [0075]). Provided the teachings of Chen, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form a compound using the first left-hand ligand on Pg. 8 and the second right-hand ligand on Pg. 16. Such selections would have each been a choice from a finite number of identified, predictable solutions of a left-hand and a right-hand ligand suitable for use in a complex Pt(LAY)(LBZ) according to the general Formula 1. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Chen’s Formula 1 having the benefits taught by Chen in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
Concerning the left-hand ligand, Chen teaches that the substituent R1 is a group Rk selected from the list beginning on Pg. 37 in and the substituent Ar1 is a group Ai selected from the list beginning on Pg. 35 (see Pg. 8). With respect to the substituent R1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the substituent R1 on the left-hand ligand as a methyl group (Rk = R1) because it would have been a choice from a finite number of identified, predictable solutions of a 
With respect to the substituent Ar1, Chen teaches that one suitable substituent for said position is a cyano group (Ai = A20). Additionally, in the analogous art of metal complexes for use as emitters in the light emitting layer of an organic EL device, Kawabe teaches that a cyano group has the bulkiness of a substituent which is suitable for suppressing the structural variation of the metal complex and exhibits electron withdrawing properties which contributes to a shortening of the maximum luminescent wavelength (see [0066]). Therefore, provided the general formula and teachings of Chen and provided Kawabe’s discussion of the benefits of cyano groups in shortening emission wavelength, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the group Ar1 as a cyano group. One would have done so with a reasonable expectation of success in practicing the invention of Chen while achieving a shortened emission wavelength as desired for a particular application. 
The above modifications would yield a compound referred to herein as Pt(LA571)(LB13) (Compound 15211) which is a compound according to the instant claims. Note that it also would have been obvious to the ordinarily skilled artisan, given the rationales discussed in detail above, to create the following compounds according: Pt(LA7201)(LB111) (Compound 739201), Pt(LA7201)(LB1041) (Compound 7620001), and Pt(LA7201)(LB4732) (Compound 34630801).  





         15211:

    PNG
    media_image3.png
    200
    249
    media_image3.png
    Greyscale





        
         739201:

    PNG
    media_image4.png
    184
    244
    media_image4.png
    Greyscale




      7620001:

    PNG
    media_image5.png
    177
    256
    media_image5.png
    Greyscale




     34630801:

    PNG
    media_image6.png
    196
    229
    media_image6.png
    Greyscale



As an example, Compound 15211 is reproduced below for comparison to Formulae 1 and 1-1 of the instant claims. 

Instant: 
    PNG
    media_image7.png
    589
    643
    media_image7.png
    Greyscale
  15211: 
    PNG
    media_image8.png
    198
    251
    media_image8.png
    Greyscale


As seen from the structures above, Compound 15211 is a compound according to the instant claims as follows:
M11 is Pt
L11 is a ligand represented by Formula 1-1 & n11 is 1
n12 is 0
A11 is a C7 heterocyclic group (a benzimidazole) & Y11 is C
T11 is O
k11 is 1 & k12 to k13 are each 0
E11 to E13 are each independently hydrogen
R11 is an unsubstituted C1
R14 is an unsubstituted C4 alkyl group (a tert-butyl)
R12-R13 and R15 are each hydrogen
*1 to *4 each independently indicate a binding site to M11
L12, R16-R17, and Q1-Q3 are not required to be present

Regarding Claim 4, Chen in view of Kawabe teaches the organometallic Compounds 15211, 739201, 7620001, and 34630801 according to Formulae 1 & 1-1 of Claim 1 above wherein the ring A11 is a benzimidazole carbene. A11 is also a ring according to Formula 2-37 of the instant claim wherein R23 is an unsubstituted C1 alkyl group (a methyl) and X24 to X27 are each C(R24) to C(R27) respectively wherein R24-R27 are each hydrogen. 

Instant: 
    PNG
    media_image9.png
    137
    132
    media_image9.png
    Greyscale
  15211: 
    PNG
    media_image8.png
    198
    251
    media_image8.png
    Greyscale


Regarding Claims 5-6, Chen in view of Kawabe teaches the Compounds 15211, 739201, 7620001, and 34630801 according to Formulae 1 & 1-1 of Claim 1 above. The benzene moiety of Compound 15211 is a ring according to Formula 3-3 of the instant claim wherein E11a & E11c are each hydrogen. 

Instant: 
    PNG
    media_image10.png
    152
    125
    media_image10.png
    Greyscale
  15211: 
    PNG
    media_image8.png
    198
    251
    media_image8.png
    Greyscale


Regarding Claims 7-8, Chen in view of Kawabe teaches the organometallic Compounds 15211, 739201, 7620001, and 34630801 according to Formulae 1 & 1-1 of Claim 1 above. The carbazole moiety of Compound 15211 is a ring according to Formula 4-1 of the instant claim wherein E12a-E12b & E13a-E13d  are each hydrogen. 

Instant: 
    PNG
    media_image11.png
    214
    210
    media_image11.png
    Greyscale
  15211: 
    PNG
    media_image8.png
    198
    251
    media_image8.png
    Greyscale


Regarding Claim 9, Chen in view of Kawabe teaches the organometallic Compounds 15211, 739201, 7620001, and 34630801 according to Formulae 1 & 1-1 of Claim 1 above. As discussed above with respect to Claims 5-8, the benzene moiety of Compound 15211 is a ring according to Formula 3-3 and the carbazole moiety of Compound 15211 is a ring according to Formula 4-1. 

Regarding Claim 12, Chen in view of Kawabe teaches the organometallic Compounds 15211, 739201, 7620001, and 34630801 according to Formulae 1 & 1-1 of Claim 1 above. Compound 15211 is also a compound according to Formula 1-11 as seen from the structures below wherein the variables are as defined above with respect to Formulae 1 & 1-1. 

Instant: 
    PNG
    media_image12.png
    230
    310
    media_image12.png
    Greyscale
  15211: 
    PNG
    media_image8.png
    198
    251
    media_image8.png
    Greyscale


Regarding Claim 13, Chen in view of Kawabe teaches the organometallic Compound 15211 according to Formula 1-11 of Claim 12 above wherein the ring A11 is a benzimidazole carbene. A11 is also a ring according to Formula 2-37 of the instant claim as described above with respect to Claim 4.

Regarding Claim 14, Chen in view of Kawabe teaches the organometallic Compounds 15211 according to Formulae 1 & 1-1 of Claim 1 above. Compound 15211 is also a compound according to Formula 1-27 as seen from the structures below wherein the variables are as defined above with respect to Formulae 1 & 1-1. 

Instant: 
    PNG
    media_image13.png
    227
    306
    media_image13.png
    Greyscale
   15211: 
    PNG
    media_image8.png
    198
    251
    media_image8.png
    Greyscale


	Regarding Claim 15, Chen in view of Kawabe teaches the organometallic Compounds 15211, 739201, 7620001, and 34630801 according to Formulae 1 & 1-1 of Claim 1 above. Compounds 15211, 739201, 7620001, and 34630801 are equivalent to Compounds 1, 8, 2, and 5 of the instant claim, respectively. See, for example, Compound 15211 and instant Compound 1 below. 

Instant: 
    PNG
    media_image14.png
    288
    308
    media_image14.png
    Greyscale
   15211: 
    PNG
    media_image8.png
    198
    251
    media_image8.png
    Greyscale


Regarding Claims 16-19, Chen in view of Kawabe teaches the organometallic Compounds 15211, 739201, 7620001, and 34630801 according to Formulae 1 & 1-1 of Claim 1 above. Chen also suggests that organometallic compounds such as those described above, which are compounds according to their general Formula 1, are useful as emitters in OLED applications (see [0016]-[0018] & Abstract). Likewise, Chen teaches an organic light-emitting device (see Fig. 1) comprising a first electrode (anode 115), a second electrode (cathode 160) and an organic layer disposed between the first and second electrode wherein the organic layer includes an emission layer (135) (see [0025]). Chen also teaches that the organic layer further comprises a hole transport region between the first electrode and the emission layer including a hole injection layer (120), a hole transport layer (135), and an electron blocking layer (130) (see [0025]). Likewise, Chen teaches that the organic layer further comprises an electron transport region between the emission layer and the second electrode including a hole blocking layer (140), an electron transport layer (145), and an electron injection layer (150) (see [0024]).
Regarding the emissive layer, Chen suggests that the emissive layer may include a host as well as their inventive compounds as dopant (see [0089]-[0090]). That is to say, the host is in an amount greater than an amount of the organometallic compound. Chen in view of Kawabe does not explicitly teach an OLED including Compound 15211, 739201, 7620001, or 34630801 as the dopant in the emissive layer. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the OLED using compounds 15211, 739201, 7620001, or 34630801 above as the dopant in the emission layer because one of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results. See MPEP § 2143(A).
	

Regarding Claim 20, although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Chen in view of Kawabe teaches the organometallic Compounds 15211, 739201, 7620001, and 34630801 according to Claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.











Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 13-17 and 20 of copending Application No. 16/898,737 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 1-14, copending Application No. 16/898,737 discloses organometallic compounds in Claim 13 including Compound 24 which is reproduced below for comparison to the formulae of the instant claims.  

Instant: 
    PNG
    media_image7.png
    589
    643
    media_image7.png
    Greyscale
  ‘737 Comp 24: 
    PNG
    media_image15.png
    329
    356
    media_image15.png
    Greyscale


As seen from the structures above, Compound 24 is a compound according to the instant claims as follows:
M11 is Pt
L11 is a ligand represented by Formula 1-1 & n11 is 1
n12 is 0
A11 is a C7 heterocyclic group (a benzimidazole) & Y11 is C
T11
k11 is 1 & k12 to k13 are each 0
E11 to E13 are each independently hydrogen
R11 is an substituted C6 aryl group (a tert-butylphenyl) & b11 is 1
R14 is an unsubstituted C4 alkyl group (a tert-butyl)
R12-R13 and R15 are each hydrogen
*1 to *4 each independently indicate a binding site to M11
L12, R16-R17, and Q1-Q3 are not required to be present

Regarding Claims 16-19, Copending Application No. 16/898,737 teaches the organometallic Compound 24 in Claim 13 which is a compound according to Formulae 1 & 1-1 of the instant Claim 1. Claim 13, does not expressly teach an OLED comprising said compound. However, the Compound 24 is described as a compound according to Formula 1 in Claim 1 of the copending application. Likewise, the copending application teaches in Claims 14-17 an organic light-emitting device comprising a first electrode, a second electrode, and an organic later disposed between the first electrode and the second electrode wherein the organic layer comprises an emission layer which includes an organometallic compound according to their Claim 1 and a host which is present in an amount by weight greater than that of the organometallic compound. The first electrode is an anode and the second electrode is a cathode. Additionally, the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, or any combination thereof. Likewise, the organic layer further comprises an electron transport region disposed between the emission layer and the second electrode wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof.


Regarding Claim 20, although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Copending Application No. 16/898,737 teaches the organometallic Compound 24 according to the instant Claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.
Furthermore, the compounds of Claim 13 are those according to Formula 1 of Claim 1 in the copending application. Likewise, the copending application teaches in Claim 20 a diagnostic composition comprising at least one organometallic compound according to their Claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to form said diagnostic composition using a compound from Claim 13 such as Compound 24. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-12, 16-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 14 of copending Application No. 16/998,878 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 1-3 and 5-12, copending Application No. 16/998,878 discloses organometallic compounds in Claim 14 including Compounds 108 and 109 which are compounds according to Formulae 1 & 1-1 of the instant claims. For example, Compound 109 is reproduced below for comparison to the formulae of the instant claims.  

Instant: 
    PNG
    media_image7.png
    589
    643
    media_image7.png
    Greyscale
  ‘878 Comp 109: 
    PNG
    media_image16.png
    249
    368
    media_image16.png
    Greyscale


As seen from the structures above, Compound 109 is a compound according to the instant claims as follows:
M11 is Pt
L11 is a ligand represented by Formula 1-1 & n11 is 1
n12 is 0
A11 is a C7 heterocyclic group (a benzopyrazole) & Y11 is C
T11 is O
k11 to k12 are each 0 & k13 is 1
E11 to E13 are each independently hydrogen
R11 is an unsubstituted C1 alkyl group (a methyl) & b11 is 1
R12-R15 are each hydrogen
*1 to *4 each independently indicate a binding site to M11
L12, R16-R17, and Q1-Q3 are not required to be present

Regarding Claims 16-18, Copending Application No. 16/998,878 teaches the organometallic Compounds 108 and 109 according to the instant Claim 1 in Claim 14. In Claim 14, said compound is in the emission layer of an organic electroluminescence device according to their Claim 1 which describes a device comprising a first electrode (anode), a second electrode (cathode), and an organic layer between the first and second electrode comprising an emission layer. The organic layer also includes a hole transport region between the first electrode and the emission layer including a hole transport layer. Likewise, the organic layer includes an electron transport region between the emission layer and the second electrode including an electron transport layer. 

Regarding Claim 20, although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Copending Application No. 16/998,878 teaches the organometallic Compounds 108 and 109 according to the instant Claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.








Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chen et al. (US 2020/0411775 A1) teaches organometallic compounds useful as emitters in OLEDs (see Abstract) such as the following cyano-containing platinum complex (see Pg. 33).
Chen: 
    PNG
    media_image17.png
    264
    278
    media_image17.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789